The Court oe Appeals,
Decreed, “that the decree of the Chancellor, so far as the same relates to the costs in the court of chancery, be and the same is hereby reversed; and that the appellee recover against the appellants the costs by him expended in the court of chancery. ” Also *53decreed, “that the residue of the said decree be and the same is hereby affirmed, except so far as the said decree operates to compel the appellants to convey any interest in the one hundred acres of land to be laid off for jDaniel Madden, mentioned at the bottom of the condition of the bond executed by Frederick Ilaffher to James Dickson, dated the 11th of May, 1764, and exhibited in the bill filed in the cause; and as to the said one hundred acres of land, the said decree is reversed.”
“And for the purpose of carrying this decree into effect,” it was further decreed “that the Chancellor pass a decree, thereby directing the appellants forthwith, by a deed or deeds of bargain and sale, to be duly executed, acknowledged and recorded, to convey unto the appellee, and his heirs, as tenant in common, one undivided moiety or half pari of, in and to, all that tract of land, lying in Frederick county, called The Resurvey on Havenear’s Fancy, which was originally granted unto Frederick Ravenear, now deceased, by patent, bearing date on the 29th day of September 1762, except one hundred acres of the said land, stated on the bond of conveyance executed by the said Frederick Ilaffner to James Dickson, dated the 11th of May 1764, and exhibited in the bill in this cause, to be laid off for Daniel Madden; and the deed or deeds, to be executed in pursuance of the said decree, to contain an exception as io the said one hundred acres. And by the said decree the Chancellor shall direct the said appellants, to pay to the said appellee, the cosis in the court of chancery.” And it was further decreed, “that the appellee recover against the appellants the costs by him expended in this court.”